      9:20-cv-01397-BHH        Date Filed 03/10/21     Entry Number 10       Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION

Spencer A. Olson Trucking, LLC,                  C/A No. 9:20-CV-01397-RMG

              PLAINTIFF,

       v.
                                                   NOTICE OF VOLUNTARY DISMISSAL
DEH Disaster Recovery, LLC; and Allied                  WITHOUT PREJUDICE
Property & Casualty Insurance Company,

              DEFENDANTS.



       Plaintiff, Spencer A. Olson Trucking, LLC, by and through its undersigned counsel,

hereby dismisses this action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of

Civil Procedure.

                                            GRIFFITH, FREEMAN & LIIPFERT, LLC

                                            s/      E. Mitchell Griffith
                                            _______________________________________
                                            E. Mitchell Griffith (SC Bar #2469)
                                            600 Monson Street
                                            Post Office Box 570
                                            Beaufort, SC 29901
                                            (843) 521-4242
                                            (843) 521-4247
                                            mgriffith@griffithfreeman.com

                                            ATTORNEYS FOR PLAINTIFF

March 10, 2021

Beaufort, South Carolina




                                             -1-
